 368DECISIONSOF NATIONAL LABORRELATIONS BOARDNevada Lodge-and Hotel-Motel-Restaurant Employ-ees& Bartenders-Union,Local 86,Hotel&Restaurant Employees&Bartenders InternationalUnion,AFL-t IO. Cases 2O-CA=9648' and 20-CA-9847December 16, 1976DECISION AND ORDERployer unit survives Respondent's timely withdrawal from that unit andcarves over to the newly created single-employer unit.Respondent has excepted to the Board's-asserting jurisdiction in thisproceeding.Itargues that the Board's assertion of jurisdiction over, thegaming industry is arbitrary and capricious when compared to the Board'srefusal to assert jurisdiction over the horseracing and dogracing industriesThe Board has in previous cases considered and rejected arguments identicalto those now raised by RespondentEl Dorado Inc. d/b/a El Dorado Club,151NLRB 579 (1965);The Anthony Company d/b/a El Dorado Club, 220NLRB 886 (1975).We adhere to our approach in those cases and accordinglyaffirm the Administrative Law Judge's decision asserting jurisdiction overRespondent.BY CHAIRMAN MURPHY AND MEMBERSJENKINS AND WALTHEROn March 8, 1976, Administrative Law JudgeRichard ` D. Taplitz issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief. General Counsel and theCharging Party filed briefs in support of the Decision.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs 1 and has decided to affirm the rulings, find-ings,2 and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Nevada Lodge,Crystal Bay, Nevada, its officers, agents, successors,and assigns, shall take the action set forth in the saidrecommended Order.MEMBERWALTHER,dissenting:For the reasons enunciated by me in my dissentingopinioninTahoe Nugget, Inc.,225 NLRB No. 112, Idissent from my colleague's conclusion that thepresumption of majority , status flowing from thecontract in the multiemployer unit survives Respon-dent's timely withdrawal from that unit and carriesover to the newly created . single-employer unit.Accordingly,in the absenceof proof of majoritystanding, I would-dismiss the complaint.Respondent's request for oral argument is hereby denied, as the recordand the briefs adequately present the issues and the positions of the parties.Respondent has moved to strike theCharging Party's brief on the groundthat the brief makes certain assertions which are misleading and unfoundedin fact.We consider Respondent's motion to be without merit and herebydeny it'The Respondent has excepted to certaincredibilityfindings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an AdministrativeLaw Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrectStandardDry Wall Products,Inc,91NLRB 544 (1950),enfd. 188 F.2d 362 (C.A. 3, 1951).We have carefullyexamined the record and find no basis for reversing his findings.3For the reasons enunciated inourdecision inTahoe Nugget,Inc,227NLRB357 (1 976),we agree with the Administrative Law Judge that thepresumptionof majoritystatus flowing from the contract in the multiem-227 NLRB No. 73.DECISIONSTATEMENTOF THE CASERICHARD D.TAPLITZ,AdministrativeLaw Judge: Thiscasewas heard in SouthLake Tahoe,California,onOctober 21 and 22, 1975. The charge,and the first,second,third, fourth, and fifthamended chargesin Case 20-CA-9648 were filed onOctober 16,November 13 and 18, andDecember 26, 1974, and February 27 and June 2',' 1975,respectively,byHotel-Motel-RestaurantEmployees&BartendersUnion, Local86,Hotel & RestaurantEmploy-ees'& Bartenders InternationalUnion, AFL-CIO,hereincalled the Union. The chargein Case 20-CA-9847 was filedby the Union on January 9, 1975.The complaint,-whichissued onAugust 13,1975, and was amended at the hearing,allegesthatNevada Lodge,herein called Respondent,violated Section 8(a)(1) and(5) of the National LaborRelations Act, as amended.ISSUESThe primaryissues are as follows:1.WhetherRespondent violated Section 8(a)(1) of theAct by .announcing and granting increasesin pay andemployee benefits in order toinduce employeesto abandontheir support for the Union.2.WhetherRespondent violated Section 8(a)(5) and (1)of the Act bywithdrawing recognition from and refusing tobargain withthe Union asthe'collective-bargaining repre-sentativeof its bar and culinaryemployees.Subsidiaryissues with regard to that allegation are:(4)Whether the'rebuttablepresumptionof the Union'scontinued majoritystatus,which flowedfrom a contract ina multiemployerbargaining unit,survived Respondent'stimely withdrawalfrom that unit and was applicable to asingle-employer bargaining unit.(b) If the presumptiondid 'apply, whetherRespondenthas rebuttedthat presumptionby affirmativelyestablishingthat the Unionhad, in fact, lost its majorityor by showingthat Respondent had sufficientobjective bases for reason-ably doubtingthe Union's continuedmajority.A furtherissue is whether the Respondent has engaged inany conducttending,to encourage employee disaffectionfrom the Union.3.WhetherRespondent violated Section 8(a)(5) and,(])of the Act by unilaterally- instituting a dental insurance planwithout priornotification to, or consultation with, theUnion.All partieswere givenfull opportunityto participate, tointroduce relevant evidence,to examine and cross-examinewitnesses,to argue orally,and to filebriefs.Briefs,which NEVADA LODGE369have been carefully considered, were filed on behalf of theGeneral Counsel, Respondent, and the Charging Party.Upon the entire record of the case, and my observation ofthe witnesses and their demeanor, I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is a corporation engaged in the operation ofa restaurant, hotel, and gaming casino at Crystal Bay,Nevada. During the past calendar year Respondent's grossrevenues' were in excess of $500,000, and during that-yearRespondent purchased and received-goods valued in excessof $10,000 which originated outside of Nevada.Respondent is an employer engaged in commerce and ina -business affecting commerce within the meaning ofSection 2(6) and (7) of the Act, and it will effectuate thepolicies of the Act for the Board to assert jurisdiction. SeeThe Anthony Company d/b/a El Dorado Club,200 NLRB886 (1975), and cases cited therein.its- terms until September 4, 1957. That contract coveredemployees of the Tahoe Biltmore. who came under thejurisdiction of the Union. The, complaint does not allegenot did the General Counsel prove that Respondent is asuccessor-employer. who would be bound by Tahoe Bilt-more's collective-bargaining relationship with the Union.However, Respondent joined the Association and became aparty to the multiemployer bargaining agreement.thatwasexecuted on December 4, 1960.5 Respondent continued tobe a party to the successive contracts through the one thatexpired on November 30, 1974. . --On September 17, 1974, Respondent timely withdrew itsmembership from the Associations On October 25, 1974,Respondent refused to bargain with the Union, andRespondent has withdrawn recognition from the Union.On July 25, 1975, Respondent filed a petition for anelection with the Board. That petition sought an electionamong Respondent's culinary and bartender employees ina single-employer unit. The complaint alleges a refusal tobargain in that single-employer unit. The complaint alleges,the answer admits, and I find that the appropriate bargain-II.THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.The BackgroundThe Reno Employers Council, herein called the Associa-tion, is a Nevada corporation with an office in Reno,Nevada. It, is_ avoluntary association of employers engagedin the casino, restaurant, and other industries. The Associa-tion- exists, ,i-n part, for the purpose of representing itsmember-employers in collective bargaining and in adminis-tering collective-bargaining agreements with various labororganizations including the Union. The Union and theAssociation entered into a multiemployer collective-bar-gaining contract on August 3, 1959. The Association agreedto the contract on behalf of employers it represented in theLake Tahoe area.' Succeeding contracts followed,2 with thelast effective from December 1, 1971, through-November30, 1974.3 That contract was between the -Union and theAssociation `on behalf of the individual members thereofsignatory thereto. Five -employers were signatory to thecontract, including Respondent .4 The employees coveredby, that contract were those in the employers' bar andculinary operations at Lake Tahoe.Respondent _ purchased -its facility, which had formerlybeen operated as the Tahoe Biltmore, in November 1957.The establishment was then closed for substantial recon-struction. It opened in July 1958 with all new employees.The Tahoe Biltmore had a single-employer collective-bargaining agreement with the Union that was effective byILocal 45, Hotel & Restaurant Employees & Bartenders InternationalUnion, AFL-CIO, was also party to that contract. Subsequently, Local 45merged into Local 86, the Union herein.2 In some of those contracts new member-employers of the Associationwere added and other employers were deleted3Nevada is a right-to-work State and none of the contracts contained aunion-security clause4The signatory employers were Barney's Club, Harvey's Resort Hotel,ing unit is:All employees employed by the Respondent in its barand culinary operations at its Crystal Bay, Nevada,operations, excluding all other employees,' guards, andsupervisors as defined in the Act.In September 1974 Respondent announced and grantedacross-the-board wage increases for its cooks, waitresses,and busboys, all of whom were employed in the bargainingunit.The wage increases were announced and grantedwithout prior notification to, or: consultation with, theUnion. Respondent contends that the increases were lawfulpursuant to the then outstanding collective-bargainingcontract which stated in part:ARTICLE I, SECTION 6. EMPLOYER MAY INCREASE BENEFITS,PRIVILEGES AND WAGES WITHOUT PREJUDICE.The _ employer is granted the right to increase anyprivileges,benefitsorwages provided for by thisAgreement. In the event the Employer does increaseany such benefits, wages or privileges he may, withoutprejudice, reduce said benefits, wages or, privileges atany time he may choose to do so, provided that, underno circumstances, will any, employee covered thereun-der be paid, or given less than the minimum benefits,wages and privileges provided for herein.The complaint does not allege nor , does the- GeneralCounsel contend that the increase in wages violated Section8(a)(5)of the Act. It is contended, however, that theincrease was unlawful in that it was announced and grantedin order to induce employees to abandon-their support'fortheUnion. After the Respondent withdrew recognitionRespondent, Sahara-Tahoe, and Tahoe Nugget5Respondent's general manager, Carlton Konarske, testified that to hisknowledge there was no contract when Respondent opened in 1958' He alsotestified that shortly afterthe openingRespondent agreed to recognize theUnion, but that he did not know whether that ^ was before or afterRespondent joined the AssociationB The General Counsel concedes in its complaint that the withdrawal wastimely 370DECISIONSOF NATIONALLABOR RELATIONS BOARDfrom the Union and after the contract expired, Respondentannounced and granted a number of employee benefits,which are set forth in detail below. The General Counselcontends that all of those benefits were intended toundermine the Union in violation of Section 8(a)(1) of theAct. Also, after the expiration of the contract; Respondentinstituted-dental insurance plan without notification to, orconsultation with, the Union. The General Counsel allegesthafihat=action- violated Section 8(a)(5) of the Act.B.TheRefusal ToBargain1., The facts-a. . The-testimany,-of Staff-Alfred E. Staff is the bar manager for the Overland HotelinReno. From early July 1973 to June -7, 1974, when theUnion was placed under trusteeship, Staff was president ofthe Union.7 During that time Staff,. in. addition to beingunion president, was, a full-time bartender. The only full-time paid union officer was Secretary-Treasurer andBusinessManager E. W. Tucker. Staff testified that anumber of events occurred ' during the summer of 1974.However, it is, apparent that those events took place beforethe trusteeship, and the sequence of events set forth below iskeyed to the June 7 trusteeship date. Otherwise, thefollowing findings are based on Staff's credited testimony.In June 1974, the Union had about $11,000 in its treasuryand that amount -'was decreasing. However, the Union'sliabilitiesdid not exceed its assets. The Union hadapproximately 1,000 'members, of whom between 700 and800 were paid up in -their dues.8 In the spring of 1974, theUnion sentBusiness-Manager Tucker to the headquartersof the International in Cincinnati to see if he-could obtainmoney to help the Union organize. The executive commit-tee of the Union had discussed the need to obtain moremembers and to build up the membership to a point wherethe Union could have some strength when it met with theEmployers to negotiate the next contract. Tucker went toCincinnati and `discussed the matter with representatives ofthe International.He then returned and reported to theexecutive committee that the International would give theUnion money to organize if the officers resigned, theUnionwent into -trusteeship, and the International administeredtheUnion.` The executive committee decided to let theInternational take over. The matter was brought up at thenext regular meeting of the Union, and a majority of themembership voted to accept the trusteeship. The officersresigned and the trusteeship was imposed on June 7, 1974.Al Bramlet was appointed International trustee.During the summer of 1974, Tucker told Staff that therewere about 30,000 employees in the Lake Tahoe and Renoareas who were employed in categories over which theUnion had jurisdiction. "TStaff wasunsure onhis dates.He averred that he believed thetrusteeship, was imposed in August, but that it might have been in June.Howard Lawrence,a businessrepresentative who is the chief executiveofficer of the Umon in the Lake Tahoe area, testified that the trusteeship wasimposed on June 7, 1974. I credit Lawrence.8At another point in his testimony, Staff averred that there,were about700 to 750 paid-up members and in addition there were about 150 otherpeople who were on the membership rolls who were not paid up, but whoConversations with Tucker and Staff's review of'member-ship records led-Staff to believe that of the approximately900 or 1,000 union members in May 1974, about 20 percentwere in the Lake Tahoe area and the balance were in Reno.Staff appeared confused in his testimony with regard to thedistinction between union members and employees repre-sented by the Union. His testimony read as a whole clearlyindicates that when he was referring. to the approximately900 or 1,000 employees and to the 20-percent figure, he wasreferring to members and not to all employees who wererepresented through coverage-by outstanding contracts.- In the spring of 1974, the Union-placed announcementsin local newspapers stating that the Union would hold ameeting to discuss with employees what, it would ask incontract negotiations and to see if it could get more peopleinterested in an expansion of the Union. The employeesinvited were those in the Lake Tahoe area. No employeesshowed up for the scheduled meeting and it was not held.During the time that he was president, Staff spoke tosome union bartenders whom he worked with at theOverland Hotel in Reno and he received comments fromthem to the effect that they were discouraged with theUnion, that the Union didn't do anything for them, andthat they did not like the way the Union was being run.Some bartenders said: "When is the Union going to be ableto do anything for us," "They never do nothing for us," and"What's the sense of joining a Union." He never receivedany compliments on the performance of the Union, Inaddition to talking to bartenders at-the Overland Hotel,-hespoke to some culinary workers at various'clubs in the-Renoarea in an attempt to organize them. However, there is noevidence in the record that any employee of Respondentexpressed dissatisfaction with the Union to Staff.Staff did not communicate any of the matters relatedabove to Respondent and there' is no indication in therecord that Respondent knew, of the substance of thosematters at the time that it refused to bargain with the,Union.Apparently Respondent is relying on Staff's testimonysolely for the purpose of attempting to prove that theUnion, in fact, did not have majority status.9 With regard tothematters set forth below, Respondent contends that itdid have a reasonably based doubt as to the Union'smajority, upon which it acted in withdrawing recognition.b.Remarksby employees ofRespondent,conversations between supervisors, and the newspaperarticlesIn early September 1974, when Respondent was review-ing its turnover rates with a view toward questioning thewere not suspended The highestnumber of members during Staffs term ofoffice was about 1,2009 As theBoard held inBartenders,Hotel,Motel andRestaurantEmployersBargaining Association of Pocatello, Idaho, and its Employer-Members,213NLRB- 651 (1974), an employer's reasonablybaseddoubt of aunion'smajority statusmust be predicated on information it had at thetime of itsrefusalto bargain. See alsoOrionCorporation,210 NLRB 633 (1974), enfd.515 F 2d 81 (C.A. 7, 1975) NEVADA LODGE371Union'smajority status,Respondent employed 165 ormore 10 employees -in the bar and culinary unit. Thedecision to question the Union's majority status was madeby Respondent General Manager Carlton K. Konarske.Konarske received certain direct and indirect reportsconcerningthe attitude of some of the employees in thatunit toward the Union.In early August 1974, waitress Leona Gau toldKonarskethat she had no interest in the Union and most of the girlswere, not interested in_ belonging to the Union. In a secondconversation a short time later, . Gau told Konarske thatthere was going to be a union meeting and, though she wasnot interested in going, she was curious. Within the nextweek or two, Konarske ;saw three or four employeeswearing union pins. About that time Gau told Konarskethat she objected- to the Union's forcing the pins onemployees and she objected to the Union's trying to inducebusboys to join the Union because the busboys were goingto college and wouldn't be there very long. She also toldKonarske that she had- no intention of supporting theUnion."'In late August or, early September, pantryman LouisRonzo told Konarske that the Company should not beconcerned about the Union because the Umon got littlesupport from . the cooks., He also told Konarske that he(Ronzo) had no-respect for the Union, that the Uniondidn't do'the cooksanygood, and that they were satisfiedand pleased with working conditions as established bymanagement.12-In August 1974, cocktail waitress Ellen Dungan toldKonarske that he did not have to worry about the cocktailwaitressesand busboys because, with one exception, noneof them was concerned about the Union. She said that theydidn't feel that the Union was necessary for their welfareand that she did not want to pay dues to the Union.Konarske testified that in late August 1974 he spoke tobartender Max DeCaminada, who told him that he was notinterested in the Union and was not going to join. At thetime of the, hearing DeCaminada was still working forRespondent. DeCaminada paid a reinstatement fee of $35to the Union on June-27, 1974, and continued to pay hisdues through January 1975. DeCammada testified that hehad no conversation with_Konarske concerning the Union,in 1974. DeCaminada, while he was testifying, impressedme as: a fully credible witness. His testimony was consistentwith the, fact that he was a dues-paying member of, theUnion. As between Konarske and DeCaminada I creditDeCaminada.-On September 21, 1974, Konarskereceived a report that aunion representative was in the kitchen. He went to thekitchen and asked Union Representative Bob Hart what hewas doing there. Hart replied that he had been speaking tobaker William Schu. Konarske told Hart that Hart was notallowed in that area without permission and Hart left.Konarske then spoke to Schu in the presence of anotherbaker, Paul Harbaugh. Schu told Konarske that the Unionhad no right to come back there and that he wished theCompany would keep "these pests" out of there. Schu alsosaid that he was not interested in the Union and he wasgetting fed up with them. Harbaugh said that he wassatisfied with every condition there and he did not want theUnion back there bothering his department. Harbaugh alsosaid that there was no advantage- to belonging to theUmon.13-Near the end of September 1974, cook Jim Curreo toldKonarske that the Company did not have to worry aboutthe cooks supporting the Union and that almost everybodywas against the Union. He also 'told Konarske that theywere satisfied with management's working conditions.'In- addition to receiving reports "from- the employeesmentioned above, Konarske had conversations with twosupervisors concerning the Union. They were Bar ManagerDutch Connor and Hotel and Food Manager Ross Hender-son.14In August 1974, Konarske asked Connor about the statusof the employees under his' jurisdiction at, the bar. Connorreplied that there was no problem among the cocktailwaitresses or busboys, but that he was uncertain whether ornot the bartenders would support the Union.Inmid-September 1974, Konarske asked Hendersonwhether Henderson knew about the Union and the helpdownstairs. Henderson replied that he didn't think they ,hada thing to worry about and that the girls were notsupporting theUnion at all. Henderson reported toKonarske a conversation that he (Henderson) had withExecutive Chef Dave Rightman 15 in which Right-man saidthat there would be no problem with the Union in relationto the girls and busboys and there would be no support forthe Union from them.16 Henderson had several conversa-tions with Konarske in which he (Henderson) said it was hisopinion that the Union lacked support in the culinaryworkers unit and there was a lack of interest in the Union.10At one point in his testimony Konarske testified that there were about165 culinary workers and 26-or 27 cocktail waitresses, barboys, or barten-ders Later he indicated that there were about 165 employees in the -entireunit.11These findings are based on the uncontradicted testimony of Ko-narske.Union records show that Gan joined the Umon on September 9,1974; and paid her dues for October They also show that she paid $3 50 onSeptember 14, 1974, for a union pin. However, those facts do not warrant thediscrediting of Konarske. Gau-did not testify and it may well be that Gautold Konarske what she thought Konarske wanted to hear even though shewas in favor of the Union.12These findings are based on the credited testimony of Konarske Unionrecords establish that Ronzo was a union member and paid his dues from1970 until he died in October 1974 while the matters in those records shedsome doubt on, Konarske's credibility, once again this may be a situationwhere an employee was attempting to curry favor with his employer.13These findings are based on the credited and uncontradicted testimonyof Konarske. Neither Schunor Harbaughtestified.Union records show thatHarbaugh Joined the Umon on June 26, 1974, andpaid hisdues for Julythrough October, 1974. Hewas suspended in December1974. Forthe reasonsset forth above, I do not believe that thematters setforthin the unionrecordswarrant the discrediting of Konarske14At alltimes material herein Henderson was hotel manager. Hendersontestified that he wasgiventhe additional title of foodmanager inSeptember1974. Konarske testified that the additionaltitle was givenOctober 1, 1974.1sRightman had authorityto hire andfire employees and he was asupervisor within the meaning of the Act.16These findings are based on the credited' testimony of Konarske.Henderson credibly testifiedthat Rightmantold him that there was very little'interest shown in union activity and that a flyer had come around advertisinga union meeting,which had endedup inthe wastebasket. Henderson did notmention the flyer to KonarskeRightman has nothingto do with the bar andhe was speaking to Henderson only about coffeeshop employees. 372DECISIONSOF NATIONALLABOR RELATIONS BOARDIn early, July 1974, Konarske read an article in theNevada State Journal or the Reno Gazette which indicatedthat the Union was having financial difficulties, that it wasundergoing a trusteeship, and that Al Bramlet was beingput in charge. Sometime in the summer of 1974, he readanother article in a Reno paper concerning the Union'sreorganizing. In July 1974 he heard a report on the radio' tothe effect' that the Union `was having financial difficulties,that it was going to be placed into-trusteeship by theInternational, and that Al- Bramlet was going to be thetrustee.17c.The decision to withdrawrecognitionRespondent acknowledges that on or about October 25,;1974, it refused to bargain with the Union and that it haswithdrawn recognition from, the Union. Respondent con-tends that at the time, it refused to bargain it had sufficientobjective bases for reasonably doubting the Union's contin-ued majority.The remarks of 'certain employees concerning theirattitude toward the, Union and various conversationsbetween supervisors relating to the employees' attitudes arediscussed above.Also,as indicated above,Konarskeobtained information concerning the Union's trusteeshipand the financial difficulties of, the Union. In addition,Konarske knew that Nevada is a right-to-work State. Healso knew that an election had never been held in the barand culinary unit.Konarske testified that in early September 1974 hereviewed the Company's turnover rate for employees in thebar and culinary unit and came to the conclusion that therate was about 100 percent per year. He averred that thatwas an educated guess and later he was of the opinion thatthe rate Was even higher. At the time there were 165 or moreemployees in the unit. He testified that the percentage ofturnoverwas less inthe bar area, which was more stable.Konarske was very vague with regard to the method heused to evaluate the turnover rate, but I credit his assertionthat the turnover rate was very substantial.Konarske' credibly testified that to his knowledge therehad been no grievances filed from 1958, when Respondentopened the-premises, until after October 25, 1974, whenRespondent refused to bargain, and that he never receivedany oral grievances. He also credibly testified that he wasfamiliarwith, the collective-bargaining contracts, that heoperated the -business in conformity with those contracts,and that he never consciously violated them. He' alsoaverred that no violations were ever brought to hisattention. '-Inmid-June 1974,Howard Lawrence, the Union'sexecutive officer for the Lake Tahoe area, visited Respon-dent'spremisesand spoke to the employees. He was toldthat seven employees were scheduled to be terminatedbecause of a company rule that prohibited relatives fromworking together. The following day he held a meeting with15 or 18 employees at Carpenters Hall in Kings Beach andthe proposed terminations were discussed. On June 18 or19, 1974, he met with Executive Chef Dave Rightman atRespondent's premises and, he protested the discharges.Rightman made a phone call and then agreed to rehire fiveof the seven employees.During Lawrence'smeeting with the employees therewere complaints from employees that the 10-minute breaksand half-hour lunches were not being provided. Lawrencegave _ them a grievance form which was signed by theemployees. The grievance form was sent to the NevadaLabor Commission and the matter was later resolved.The only written grievance-filed by the Union related tothe discharge of two employees, Alicia Faulkner and'Brenda Randall. That grievance was filed on November 15,1974. Lawrence discussed the matter with Konarske. Later,Lawrence received a letter dated November 23, 1974, fromRespondent Hotel Manager Henderson, advising him thatClinton Knoll of the Association would contact him withregard to a board-of adjustment hearing.18It appears that the Union did not process any formal orinformal 'grievances from- the time Respondent opened thepremises in 1958 until about June 18 or 19,when Lawrencecontacted Executive Chef Dave Rightman concerning theseven discharges. However, there is no evidence that theUnion abandoned the bargaining unit or failed'zo representthe unit employees during -that period. Konarske knew ofthe outstanding collective-bargaining contracts and wasunaware of any violations. There is,'no indication that theUnion was aware of any companypracticesthat violatedthe contract. Konarske credibly, testified that through theyears he met several business agents at Respondent'spremises. Though he also testified he did not meet themvery often, they were apparently there at times. In June1974, Lawrence was at the premises.speaking to employeesand later in the month he was there protesting certaindischarges to Respondent Executive Chef Rightman. OnSeptember 21, 1974, Konarske saw Union RepresentativeBob Hart on the premises. At all times through November30, 1974,the collective-bargaining contract was in effect.Respondent withdrew from the Association on Septem-ber 17, 1974. Konarske testified that Respondent became asingle employer rather than'remain in the multiemployerbargaining unit because he did not believe the Unioncontinued to represent a majority of Respondent's employ-ees and, if Respondent continued in the Association, theremight be some groups that would sustain the Union'smajority.He further averred that it would not be toRespondent's advantage to stay in the Association. Shortlybeforeor after September 17, 1974, Respondent retained anattorneyand, according to the testimony of Konarske, theattorney "was to use any necessary method to get- usdisassociated with the Union."d.The Union's demand fornegotiations,Respondent's refusal, and the petition for an electionThe last contract expired byits termson November 30,1974. By letter dated July 22, 1974, Union InternationalTrustee Al Bramlet notified Respondent of his desire to11Union Executive Officer HowardLawrence credibly testifiedthat theInternational wished to retain control of that money, and that the money wasUnion was solvent and able to pay its bills,that the International felt thatgiven on condition that there be a trusteeship.additional organizing efforts had to be made, that additional sums of money18The letter was dated November23, 1974.It is noted that Respondenthad to be put in, that the money would come from the International, that thewithdrew from the Association on or about September17, 1974. NEVADA LODGE373modify and change the contract and sought to arrange forcollective-bargainingnegotiations. On September 17, 1974,Respondentwithdrew from the Association and on thesame dateMeta K. Fitzgerald, one of the owners ofRespondent, wrote to the Union enclosing a copy of a letterit hadsentto the Association and notifying the Union thatRespondentterminated the collective-bargaining agree-mentas of the end of the term thereof. On September 27,1974, PhilipBowe, the Union's attorney, wrote to Respon-dentacknowledgingreceipt of the September 17, 1974,letter(which notified the Union of Respondent's withdraw-al from the Association) and requesting that Respondentimmediatelycontact Bramletto discuss a convenient timeand place fornegotiations.By a letter to the Union datedOctober 10, 1974, Respondent, through Meta Fitzgerald,stated thatRespondent had -never dealt with Bowe orBramletand asked about Bramlet's relation with theUnion. By letter dated October 15, 19.74, Bowe explained toRespondent thatBramlet was.the International trustee andthatTucker,who had been secretary-treasurer of theUnion,was now Bramlet'sassistant. - By letter datedOctober 18, 1974, Bowe demanded that Respondent beginnegotiations.By letter dated October 25, 1974, Respon-dent's attorney, Nathan Berke, reminded the Union thatRespondent had timely withdrawn from the multiemployerunit and washandling its own collective bargaining. Theletter wenton to state:-If the ambiguity in Mr. Bowe's letter is considered arequest to bargain in a single employer unit, then at theinstructionsof our client, we inform you that our clienthas agenuinedoubt that your Local represents anuncoerced majority of its employees in an appropriateunit.If following _a validly conducted election in anappropriate unit under the aegis of the National LaborRelationsBoard, your Local should be selected as thebargaining agent, our client will at such time fulfillwhatever legal obligation it may thenhave.Should you file - a petition with the Board for anelection,our client will cooperate looking toward anelectionin accordance with the Labor-ManagementRelationsAct, as amended and the Board's applicablerules and regulations. -The Union filed a first amended unfair labor practicecharge on November 13, 1974, in which it alleged, thatRespondent unlawfully refused to bargain with it. Respon-dentadmitsthat commencing on or about October 25,1974,ithas refused to bargain collectively with the Union andhas withdrawn recognition from the Union.On July 25, 1975, which was about 9 months after therefusal to bargain and about 8 months after the filing of therefusal-to-bargain charge, Respondent filed a petition foran electionwith the Board. The petition was blocked by theunfair labor practice charge and was thereafter dismissed.2.Analysis and conclusions with regard to therefusal tobargain 19a.The presumptionof majorityAs the Board held inWalter E. Heyman d/b/a StanwoodThriftmart,216 NLRB 852 (1975):A contract, lawful on its face, raisesa presumption thatthe contracting union was the majority representative atthe time the contract was executed, during the life of thecontract, and thereafter.22 Shamrock Dairy, Inc.,I 19NLRB 998, 1002 (1957), and 124 NLRB494, 495-496 (1959), enfd. 280 F.2d 665 (C A.D.C ), cert. denied 364U S. 892 (1960),In the instant case, the presumption of continuedmajority status is based on a contract in a multiemployerbargaining unit. The complaint allegeaa refusal to bargain ina single-employer bargaining unit. A serious question ispresented as to whether the presumption of continuedmajority which flowed from the existence of the multiem-ployer contract survived the withdrawal of Respondentfrom the multiemployer, unit and can be applied to thenewly created single-employer- unit. There has never beenany contract between Respondent and the Union in thesingle-employer unit and, therefore, any presumption ofmajoritymust flow from Respondent's inclusion in themultiemployer contract that expired on November 30,1974.-InDowntownBakery Corp.,'139 NLRB 1352 '(1962),enforcement denied in pertinent part 330 F.2d 921 (C.A. 6,1964), a successor employer refused to bargain with a unionwhere that union was the Board-certified representative ofthe employees in a multiemployer bargaining unit, whichincluded a predecessor employer.In that case,the predeces-sor employer had signed a separate collective-bargainingagreement with the union.Relying on a presumption ofcontinued majority, the Board found,that the successoremployer violated Section 8(a)(5) of the Act by refusing tobargain with the union in thesingle-employer unit. Thecourt refused to enforce the Board's bargaining order,holding in part that there was not sufficient evidence in therecord to support a finding of majoritystatusof the'union.InTheRichardW Kaase Company,141 'NLRB 245(1963), enforcement denied in pertinent part 346 F.2d 24(C.A. 6, 1965),a'similar factual-pattern was presented, andthe Board followed itsDowntown Bakery Corp.precedent.InRichardW. Kaase Co.,a union was certified as thecollective-bargaining agent of the employees of employersinamultiemployer bargaining unit which included apredecessor employer. That employer executed a separatecollective-bargaining agreement. Thereafter, a successoremployer continued to-recognize the predecessor's contractbut later withdrew recognition. The Board found that thesuccessor violated Section 8(a)(5) of the Act. The courtonce again refused to enforce the Board's order,holding:"the ambiguity inherent in the multi-employer election here"'Much of the legal analysis set forth below is the same as that which iscontained in my decisions inSahara-Tahoe Corporation. d/b/a Sahara-TahoeHotel,229 NLRB 151 (1976),Tahoe Nugget, Inc, d/h/aJtm Kelley's TahoeNugget,227 NLRB 357 (1976),andBarney'sClub, Incorporated,227NLRB 414 (1976),cases thatinvolved many of thesame legal principles. 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDrelied on vitiates its efficacy to prove a majority as to anysingle employer."The Board law establishedby theDowntown BakeryandRichard W.Kaase Co.cases is not directly applicable to theinstant situation.In each of those cases,the individualemployer had signed separate collective-bargaining con-tracts with the union,and the presumption of continuedmajority could flow from those contracts rather than fromthemultiemployer certification.In the instant case, theinitial collective-bargaining contract was in a multiemploy-er bargaining unit and the succeeding contracts to whichRespondent was a party were multiemployer bargainingcontracts.20However,Ibelieve that the presumption ofcontinued majority flowing from the multiemployer con-tracts requires a derivative presumption of the Union'smajority status which is applicable to each of the employer-members of the multiemployer bargaining unit separately.Unless a majority of an employer'semployees desirerepresentation by a union,that employer may not lawfullyforce representation on them by joining a multiemployerbargaining arrangement.Mohawk Business Machines Cor-poration,116 NLRB 248 (1956);Dancker & Sellew,Inc.,140NLRB 824(1963), enfd.330 F.2d 46(C.A. 2, 1964).Thus,Respondent would have violated the Act in 1960 when itbecame party to the multiemployer collective-bargainingagreement if a majority of its employees did not desirerepresentation.Any unfair labor practice charge relating tosuch a violation would have had to have been filed within 6months from that time.Respondent may not now eitherattack the initial bargaining relation or use it to establish adefense to a refusal-to-bargain complaint.As the Boardheld inNorth Bros.ForaInc.,220 NLRB 1021 (1975):2iSection 10(b) of the Act confines the issuance ofunfair labor practice complaints to events occurringduring the 6 months immediately preceding the filing ofa charge and has been interpretedby theSupremeCourt'to bar finding any unfair labor practice, eventhough committed within that period,which turns onwhether or not events outside that period violated theAct.Bryan ManufacturingCo.3 The Court,holding thatmaintenance and enforcement of a contract more than6 months after recognition of a minority union did notviolate the Act, relied in part on the legislative historyindicating that Congress specifically intended Section10(b) to apply to agreements with minority unions inorder to stabilize bargaining relations.Noting that laborlegislation traditionally entails compromise,the Courtobservedthat the interest in employee freedom of choice isone of those given large recognition by the Act asamended.But neither can one disregard theinterest in "industrial peace which it is the overallpurpose of the Act to secure." 4The Board,in light ofBryan,has since held that Section10(b) is applicable to a refusal-to-bargain defense thatthe bargaining relation was unlawfully estabhshed.53 Local Lodge No 1424, IA M, AFL-CIO [Bryan Manufacturing Co Iv N L.R B, 362 U S.411 (1960).4Idat 429, citations omitted.5BarringtonPlaza and Tragmew, Inc.,185NLRB962 (1970),enforcementdenied on other groundssub nom Tragmew, Inc., andConsolidated HotelsofCalifornia v. N.LR B,470 F.2d 669 (C.A. 9,1972);RomanStone ConstructionCompany, and Kindred ConcreteProducts, Inc.,153 NLRB 659, fn 3 (1965).Respondent may not, at this late date, attack either theinitial recognition of the Union by Respondent or the initialcontract. It cannot defend against the refusal-to-bargaincomplaint on the ground that the original contract wasentered into at a time when the Union did not represent amajority of the employees of Respondent. Nor can itdefend on the ground that the Union did not represent amajority of the - employees in the overall multiemployerbargaining unit. That contract must be considered valid onboth those grounds. The presumption of majority statuswhich continued over the years based on successivecontracts applies both as to the employees of Respondentand to the employees in the multiemployerunit. I thereforefind that the General Counsel has-properly relied on thatpresumption to establish the Union's majority in the unit inquestion. -It remains to be considered whether Respondenthas successfully rebutted that presumption.b.Theattempt to rebut the presumption(1)The background lawInJamesW.Whitfield,d/b/a Cutten Supermarket, 220NLRB 507, 508 (1975), the Board summarized the existinglaw, holding:It is well settled that Section 8(a)(5) and'Section 8(d)of the Act require-an employer to recognize and bargainin good faith with the bargaining representative selectedby a majorityof its employees.That recognitionestablishes a presumption of majority status which, incircumstances such as this, may be rebutted.6 Theemployer may lawfully refuse to bargain with the unionif it rebuts`the presumptionby affirmativelyestablishingthat the umon^has in fact-lost itsmajority status, orshowsthat ithas sufficient objective bases for reason-ably doubtingthe union's continued majority status.7To establish sufficient objective bases,however, re-quires more than the mere assertion thereof based uponthe employer's subjective frame of minds Furthermore,the employer must-not have engaged in any conducttending to encourage employee disaffection from theunion.9sCfN L R B v Frick Company,423 F.2d 1327 (C.A. 3, 1970);Keller Plastics Eastern, Inc,157 NLRB 583 (1966).7 Celanese Corporation ofAmerica,95 NLRB 664,672 (1951);PeoplesGas System, Inc,214 NLRB 944 (1974)8 Laystrom Manufacturing Co.,151 NLRB1482 (1965),enforcementdenied 359 F 2d 799 (C.A. 7,1966);Automated BusinessSystems, Inc, aDivisionof LittonBusinessSystems, Inc,205 NLRB 532 (1973),enforcement denied 497 F.2d 262 (C.A. 6, 1974).9 Peoples Gas System, Inc, supra20 It is alsonoted that,unlike the instant situation,both thosecases21See alsoStanwoodThreftmart, suprainvolved conflicting representationalclaims by rival unions NEVADA LODGE375InBartenders,Hotel,Motel and Restaurant EmployersBargaining Assn. of Pocatello, supra,215 NLRB at 652, theBoard held that these principles are equally applicablewhether the union was certified by the Board or was-recognizedwithout Board certification. In that case, theBoard held that the existence of a prior contract, lawful onitsface, raised a presumption that the union was themajority representative at the time the, contract wasexecuted and also raised the presumption that the union'smajority continued at least through the life of the contract.The Board held that "Following the expiration of thecontract ... the presumption. continues and, thoughrebuttable, the burden ofrebutting it rests on the party whowould do so ...: .(2)The alleged actual loss of majorityFor the reasons set forth above, the presumption ofcontinuedmajority which flowed from the contract sur-vived the change in the bargainingunitand applied to thesingle-employer unit. It follows that the change in the unitis not in itselfproof that the Union no longer represented amajority of Respondent's employees.In June1974, the Union had about-$I 1,000 in its treasuryand thatamount was decreasing.However, the Union'sliabilitiesdid notexceed its assets, and even if they did, theUnion's financial condition would not indicate how manyemployees the Union actually represented. Even if Staffwerecorrect inhis estimatethat there were about 30,000employees in the Lake Tahoe and Reno areas who wereemployed in categories over which the Union had jurisdic-tion, that figure would not give any insight into how manyemployees the Union in fact did represent.Aboutthat timetheUnion had approximately 900 or1,000 members, of whom perhaps 20 percent were from theLake Tahoe' area.Between700-and 800 were paid up intheir dues.Those are industrywide figures and there is noway to tell from them how many of Respondent's employ-ees were unionmembers. Even if Respondent had estab-lished that a majority of its employees were not members ofthe Union, such a showing would not be the equivalent, ofestablishing a lackof desire of those employees for unionrepresentation.Employees may desire representation with-out wanting to joina unionor paydues.Orion Corporation,210 NLRB 633 (1974), enfd. 515 F.2d 81 (C.A. 7, 1975). Asthe' Boardstated inWald'Transfer & Storage Company,218NLRB 592 (1975):It-hasbeen clearly established that a distinction existsbetween unionmembership and union support, fore-closing relying upon one as evidence of the other. Here,union membershipbeing voluntary in this right-to-workState emphasizesthat distinction.Many employeeswhile approving of the Union may not choose to give ittheir financial supportorparticipateas members 33 SeeTerrellMachine Company,173 NLRB 1480 (1969), enfd 427F,2d 1088 (C.A. 4, 1970), cert. dented 398 U S. 929,N LR.B v.Gulfmont Hotel Company,362 F.2d 588, 592 (C.A. 5, 1966)The fact that employees in the industry at the Lake didnot attenda union meeting' after announcements wereplaced in newspapers may indicate some apathy on the partof employees who happened to see the announcements. Itdoes not indicate that a majority of Respondent's employ-ees no longer desired to be represented by the Union.The Union- sought funds from the International toorganize employees in the industry and to build up itsmembership so that it would have strength in negotiatingthe next contract. The Union also accepted Internationaltrusteeship. Those facts, however, do, not indicate whetheror not the Union represented a majority of Respondent'semployees. The Union wanted to obtain more members inthe industry and it engaged in some internal revisions, but itwould be sheer speculation to make an evaluation based onthose facts as to the number of Respondent's employees theUnion actually represented.Some of the bartenders at the Overland Hotel in Renotold Staff, in substance, that they were dissatisfied with theUnion. There is no evidence in the record that any of theemployees of Respondent ever expressed dissatisfactionwith the Unionto Staff.The abovematters in themselves,and when consideredin connectionwith the matters setforth below relating to Respondent's claimed reasonabledoubt as to the, Union's majority, fall short of establishingthat the Union in fact did not represent a majority ofRespondent's employees.(3)The alleged reasonably based doubt of theUnion's majority statusThe Board has long held that questions relating to anemployer's reasonably based doubtas to a union's contin-ued majority cannot be resolved by the application of anymechanical formulas and can only be answered "in the lightof the totality of all circumstances involved in a particularcase."CelaneseCorporation of America95 NLRB 664(1951). In the instantcaseRespondent has raised a numberof matters on whichit claims tohave based a reasonabledoubt as to the Union's majority. These matters must beconsidered in the context of the major disruption in thebargaining unit which occurred when Respondent with-drew from the Association, and also in the context of thefiling by Respondent of a petition for an election. Respon-dent withdrew from the Association more than a monthbefore it refused to bargain with the Union in thesingle-employer unit. Respondentcontendsthat at the time of thewithdrawal from the Association it doubted the Union'smajority in thesingle-employer unitand disassociated itselffrom the Association because it thought that there might besome groups in the multiemployer unit that would sustainthe - Union'smajority.Respondent'sgeneralmanager,Konarske, believed that it would not be to Respondent'sadvantage to stay in the Association. About the time of thewithdrawal from the Association, Respondent's attorney,according to Konarske, "was to useany necessary methodto get us disassociated from the Union." Respondent didnot see fit to file a petition for an election until some 9months after it refused to bargain with the Union.Konarske, the official who made the decision to refuse tobargain with the Union, knew that Nevada was a right-to-work State. However, no inference can be drawn from thatconcerningwhether or not the , Union represented amajority of Respondent's employees. Cf.Wald Transfer &Storage Co., supra.Konarske also knew that no election had 376DECISIONSOF NATIONALLABOR RELATIONS BOARDever been heldamong itsemployees. However, the pre-sumptionof majority can be based on either certification orvoluntary recognition and, where an employer voluntarilyrecognizesa union,itcannotuse that fact as a basis fordoubtingthe union's majority. Cf.Bartenders, Hotel, Moteland Restaurant Employers Bargaining Assn. of Pocatello,supra.Konarske read in the newspapers and heard on the radiothat the Union was in trusteeship and that the Union hadfinancial difficulties. He could also gather from his conver-sationswithsupervisors -and employees and from hisobservation of employees' union pins that the Union wasengagingin organizational activities during the summer of1974. The fact that the Union was undergoing internalrevisionsdoes not indicate whether or not it continued torepresent a majority of Respondent's employees. A unionmay have financial difficulties whether or not it represents amajority, and organizational activity only indicates that 'aunion desires moremembers than it has.-Konarske knew that there was a very substantial turnoveramongthebar and culinary employees. At first, heestimatedthat turnover at or about 100 percent a year andlater he' concluded that it was even higher. High turnover isone circumstance,among others, that must be considered indeterminingwhether an employer has a reasonably baseddoubtas to a union'smajonty status.Peoples Gas System,Inc.,214 NLRB 944 (1974);ConvairDivisionof GeneralDynamics Corporation,169NLRB 131 (1968);KentuckyNews, Incorporated165, NLRB 777 (1967). However, highemployee turnover in itself is insufficient to establish areasonable doubt asto a union'smajority, and the Boardhas repeatedly held that new, employees will be presumed tosupporta unionin thesame ratioas those they may replace.Strange and Lindsey Beverages, Inc., et al. d3b/a Pepsi-Cola-Dr. Pepper Bottling Co.,219 NLRB 1200 (1975);King RadioCorporation,208 NLRB 578 (1974), enfd. 510 F.2d 1154(C.A. 10, 1975).Konarskeknew thatsomeof the employees weredissatis-fied with the Union, Employee Gau told Konarske that shehad no interestin the Union and that she had no intentionof supporting the Union. Employee Ronzo told Konarskethat he (Ronzo)had no respect for the Union. EmployeeDungan told Konarske that she did not feel that the Unionwas necessary and that she did not want to pay dues to theUnion. Employee Sc]iu told Konarske that he (Schu) wasnot interestedin the Union and was getting fed up withthem. Employee Harbaugh, told Konarske that he (Har-baugh) was satisfied with conditions and that there was noadvantageto belonging to the Union. Employee Currentold Konarske that they were satisfied withmanagement'sworking conditions.In all, therewere six employees who expressed somedissatisfactionwith the Union to Konarske. Four of thoseemployees also told Konarske that other employees weredissatisfied.Gau told him, thatmostof the girls were notinterested in belonging to the Union. Ronzo told him thatthe Company should not be concerned about the Unionbecause _the Union got little support from the cooks andthey were satisfied and pleased with working conditions asestablished by management. Dungan told him that he didnot have to worry about the cocktail waitresses and barboysbecause, with one exception, none of them were concernedabout the Union and they didn't feel the Union wasnecessary for their welfare. Curreo told him that theCompany did not have to worry about the cooks supportingthe Union and almost everybody was against the Union.Respondent contends that it had reasonable bases fordoubting the Union's continued majority. It cannot suc--cessfully support that contention through the testimony ofKonarske that four employees told him that unnamed otheremployees were displeased with the Union: Under thecircumstances,Konarske could have had no way ofevaluating whether those four employees were basing theiropinions as to the other unnamed employees on fact,conjecture, or rumor.Six named employees did express, some displeasure withtheUnion to, Konarske. Even if these expressions- ofdispleasure can be equated with a desire on behalf of thoseemployees' not to be represented by the Union,22 Respon-dent has fallen far short of establishing that a majonty ofthe employees in the bargaining unit did not want theUnion to represent them. Out of the 165 or more employeesin the bar and culinary unit 6 expressed displeasure with theUnion to Konarske. The number that had expresseddispleasurewas insubstantial in relation to the overallemployee complement in the unit and Respondent couldnot base a reasonable doubt of majority on such a limitednumber of remarks. Cf.Strange and Lindsey Beverages,supra,'Cornell of California, Inc.,222 NLRB 303 (1976).Konarske also spoke to supervisors concerning the statusof the Union. Bar Manager Connor told"Konarske thattherewas no problem among the cocktail waitresses orbusboys, but he was uncertain whether or not the barten-ders would support the Union. Hotel and Food ManagerHenderson told Konarske that they didn't have a thing toworry about and the girls were not supporting the Union.Henderson reported to Konarske, a remark made bySupervisor Rightman to the effect that there would be noproblem with the Union in relation'to the girls and busboysand there would be no support for the Union from them. Inaddition,Henderson told Konarske that in his (Hender-son's) opinion the Union lacked support in the culinaryworkers unit and there was a lack of interest in the Union.However, the subjective evaluations of supervisors cannotbe used as a basis for reasonably doubting a union'smajority. As the Board held inTerrellMachine Company,173 NLRB 1480, 1482 (1969), enfd. 427 F.2d 1088 (C.A.1970), cert. denied 398 U.S. 929 (1970):23To be of any significance, the evidence of dissatisfactionwith a validly recognized incumbent Union must comefrom the employees themselves, not from the employeron their behalf.22 SeeStrange and Lindsey Beverages, supra,in which the Board held that23 In finding a violation in theTerrellcase, the Board noted "that thestatements by employees that they did not want to pay money to the union orRespondent could have filed a petition for an election, or asked that thethat they did not want to get involved did not indicate that those employeesUnion do so, in order to resolve its alleged doubt,,but it took no such steps,"no longer wanted to be represented by the union NEVADA LODGE377The Union did not process any formal or informalgrievances from the time Respondent opened in 1958 untilabout June 18 or 19, 1974, when Union RepresentativeLawrence contacted Supervisor Rightman concerning cer-tain discharges. However, there is no showing that therewere any contract violations calling for grievances or thatthe Union was inactive in representing the employees in theunit at any time. Lack of activity by a union is one factor tobe considered in evaluating whether a company has areasonable doubt of the union's majority.Taft Broadcast-ing,WDAF-TV, AM-FM,201 NLRB 801 (1973). However,other than the lack of grievances, Respondent has notestablished such a lack of activity. Union agents were onthe premises throughout the years and successive contractswere in effect until Respondent refused to bargain. There is'no showing that the Union failed- in its responsibility torepresent the employees.InUnited Supermarkets, Inc.,214 NLRB 958 (1974), theBoard found that an employer, did not have a reasonabledoubt based on objective facts as to the union's continuedmajority status. The Board held:A showing -of such doubt requires more than anemployer's mere assertion of it, and more than proof ofan employer's subjective frame of mind. The assertionmust be supported by objective considerations, that is,-some substantial =and reasonable grounds for believingtheunion has lost its majority status. [Footnotesomitted.]After considering all the factors set forth above, I concludethat Respondent did not have substantial and reasonablegrounds for believing that the Union had lost its majoritystatus.Respondent's assertion in that regard was based onsubjective rather than objective considerations. In sum, Ifind that the presumption of continued majority has notbeen rebutted either by a showing that the Union, in fact,lost its majority status or by a showing that Respondent hada sufficient objective basis for reasonably doubting theUnion's continued majority.24 In addition, as found below,Respondent violated Section 8(a)(1) of the Act by announc-ing and -granting across-the-board wage increases for itscooks, waitresses, and busboys in September 1974 in orderto induce employees to abandon their support for theUnion.Thus, at the time of the refusal to bargain,Respondent was engaging in conduct tending to encourageemployee disaffection from the Union.25 Cf.JamesW.Whitfield d/b/a Cutten Supermarket,220 NLRB 507(1975). 1 find that Respondent refused to bargain with andwithdrew recognition from the Union in violation ofSection 8(a)(5) and (1) of the Act as alleged in thecomplaint.C.The Other Violations Alleged in the Complaint1.The alleged independent 8(a)(1) violationsThe parties stipulated, and I find, that on an unknowndate in September 1974 Respondent announced andgranted across-the-board wage increases for its cooks,waitresses, and busboys. The contract that was in effect atthat time provided in part: 26 "The Employer is granted theright to increase any privileges, benefits or wages providedfor by this Agreement." The General Counsel does notcontend that the increase constituted a violation of thecontract or a refusal to bargain with the Union. He doescontend, however, that the increase violated Section8(a)(1)of the Act in that itwas announced and grantedto induceemployees to abandon their support for the Union. Respon-dent did not give prior notification-to, or consult with, theUnion prior to the increase. Respondent's general manager,Konarske, testified that theincreasewas granted on aboutSeptember 17, 1974,becausea competitor, the North ShoreClub, had openednearRespondent, that club had attractedsome of Respondent's kitchen employeesand waitresses,and Respondent had to do something to counteract thecompetition. Konarske also testified that article I, section 6,of the contract permitted Respondent to do so.The parties stipulated, and I find, that' on an unknowndate in December 1974, Respondent announced and lateron or about January 1, 1975, put into effect, certainemployee service recognition pay, holiday pay, and birth-day pay programs. The announcement of the recognitionpay program indicated that a recognition program hadpreviously been in effect, which paid service pay eachChristmas and that the new program changed the time ofpayment to the employees' anniversary date and extendedthe program to provide for employees who worked 30 ormore years. Anotherannouncementrelated to holiday andbirthday pay and providedthat a newbenefit was to beeffective January 1, 1975, that grantedtime-and-a-half payto employees who workedon seven namedholidays. It alsoprovided that in addition to the holiday pay all employeeswould receive as a birthday bonus either double-time payfor their birthday if their birthday fell on a regular workdayand they had to. work, or straight time pay if their birthdayfell on their normal day off and they did not work. All thesebenefitswere granted without prior notification to, orconsultationwith, the Union. Respondent offered noevidencewith regard to the reason for granting thosebenefits.The parties stipulated, and I find, that on an unknowndate in January 1975 Respondent announced and grantedto employees in the bargainingunit time-and-a-half pay fora sixth consecutive day worked,whereasprior to that timethe employees in the unit had receivedstraighttime forhaving worked an additional sixth day. The increase wasannounced and granted without prior notification to, orconsultationwith, the Union. Respondent offered noevidence concerning the reason for the increase.The parties stipulated, and I find,that on anunknowndate in February 1975 Respondent announced and onFebruary 15, 1975,instituteda dental insurance plancovering its employees,includingthose employees in thebargaining unit. The planwas announcedand institutedwithout prior notification to, orconsultationwith, the24Cf.N L R B v A W Thompson, Inc.,525 F 2d 870 (C.A. 5, 1976).25The otherviolationsof the Act found below occurred after October 25,1975, whenRespondent claimed todoubt the Union's majoritystatus andrefused to bargain.26The full text of art. I, sec 6, ofthe contract is setforth above. 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion. Respondent offered no evidence with regard to thereason for the institution of the plan.Whether or not the Union waived its right to bargainabout increases in employee benefits during the term of thecontract, Respondent was still subject to the provisions ofSection 8(a)(1) of the Act., It could not lawfully grantbenefits in order to induce employees to abandon theirsupport for the Union.Respondent granted the across-the-board wage increasesfor its cooks, waitresses, and busboys on about September17, 1974. It was on September 17, 1974, that Respondentwithdrew from the Association. Respondent believed that itwould not be to its advantage to stay in the Association andRespondent General Manager Konarske acknowledgedthatRespondent's attorney "was to use any necessarymethod to get us, disassociated from the Union." Ko-narske's own choice of language clearly establishes that hewas strongly motivated to avoid continued unionization.Thatanimuswas manifested about the same time thatRespondent granted the across-the-board wage increasesfor its cooks, waitresses, and busboys. Konarske's bareassertionthatRespondent had to meet competition fromanother club was unconvincing. There is no evidence in therecord concerning the competitor's wage structure, nor isthere enough detail in Konarske's testimony with regard toRespondent's competitive position to give that testimonymeaningful weight. Respondent introduced no testimony toshed light on its past practices or established procedureswith regard to wage increases.In December 1974, Respondent changed and improvedits service recognition pay program and provided holidaypay and birthday pay. In January 1975, Respondentimproved the pay for sixth consecutive day worked. InFebruary 1975, Respondent instituted a dental insuranceplan. Respondent introduced no evidence with regard tothe reasons for those changes. Nor did Respondentintroduce any testimony to shed light on past practices orestablished procedures with regard to improvements inbenefits.Under all these circumstances, I find that Respondentannounced and granted the wage increases and the employ-ment benefits described above in order to induce employeesto abandon their support for the Union, thereby violatingSection 8(a)(1) of the Act.2.The alleged unilateral change violation ofSection 8(a)(5) of the ActThe complaintalso allegesthat Respondent refused tobargain in violation of Section 8(a)(5) of the Act byunilaterally instituting the dental insurance plan describedabove.As is set forth above, article I, section 6, of the contractthat expired on November 30, 1974, provided that theEmployer was granted the right to increase any privileges,benefits,orwages provided for by the agreement. Inaddition, article II, section 4 A, of that contract provided:The Employer agrees that all employees covered by thisAgreement shall be entitled to and shall receive thesame insurancebenefits provided for the other employ-ees of the Employer working at the establishmentsand/or locations referred to herein.The General-Counsel argues that article I, section 6, ofthe contract has no application to Respondent's institutionof a dental insurance plan because that benefit was newlycreated and was not an increase in "benefits...providedfor by thisagreement."I believe that the General Counsel'sreading of the contract is unduly restrictive.The contractprovides for a number of benefits. Anything additionallygranted to employees is an increase in those benefits. Forexample,if two benefits are provided in a contract, a thirdbenefit,even if it is entirely new,is an increase in thebenefits already provided for by the contract. As theheading-of article I, section 6, states;"EmployerMayIncreaseBenefits,Privileges and Wages Without Prejudice." Ido not believe that the contract can be fairly read to meanthat the Employer could freely raise wages inanyamountbut was narrowly restricted in the type of benefits it couldadd. In addition,the institution of the dental insurance planwas permitted by another section of the contract. Article II,section 4 A, which is set forth above, provides that allemployees covered by the agreement shall be entitled toand receive the same insurance benefits provided for theother employees of the Employer working at the establish-ment.Itwas stipulated that the dental insurance plancovered Respondent's employees,including those employ-ees in the unit.Thus,it appears that nonunit employees alsoreceived the dental insurance benefits.The contract,therefore, not only allowedRespondentto grant the sameinsurance benefits to the unit employees but required that itbe granted.However,the Union's contractual waiver of itsright to bargain about the dental insurance plan was not ineffect in February 1975 when the plan was announced andinstituted. The contract expired on November 30, 1974, andthe contractualwaivers contained in article I, section 6, andarticle II, section 4 A, of the contract also expired at thattime.As found above,Respondent unlawfully refused tobargain with the Union on October 25,1974. Respondent'sobligation to bargain in good faith with the Union is acontinuing one and was in effect after November 30, 1974,when the contract expired.Once the contract expired,Respondent had the obligation to maintain existing wagesand benefits while bargaining in good faith with the Unionconcerning any changes.There was no contract outstand-ing and therefore'Respondent could not rely on anycontractual right to make unilateral changes.Even if thewaiver provisions could be considered part of the wage andbenefit package that had to remain unchanged and subjectto bargaining after the expiration of the contract, Respon-dent couldnot use those provisionsto justifya unilateralchange while unlawfully refusing to recognize and bargainwith the Union.In addition,that change in benefits was oneof many changes that were unlawfully made to induceemployees to abandon their support for the Union. In thecircumstances described above,Respondent unilaterally NEVADA LODGE379and without .prior notification to, or consultation with, theUnion instituted the dental insurance plan.27 By doing so,Respondent violated Section 8(a)(5) and (1) of the Act 28IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON,COMMERCEThe activities of Respondent as set forth in section III,above, occurring in connection with the operations ofRespondent described in section I, above, have a close,intimate and substantial-relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent is engaged in unfair laborpracti ces, I shall recommend that it be ordered to cease anddesist therefrom and to take certain affirmative actiondesigned to effectuate the policies of the Act. Nothingcontained in the recommended Order will require or permitRespondent to withdraw or discontinue any wage increaseor other employee benefit already granted.Having found that Respondent violated Section 8(aX5)and (1)- of the Act by unlawfully withdrawing recognitionfrom the Union and by refusing to bargain with the Unionas the exclusive representative of its employees in theaforesaid appropriate unit, I shall recommend that Respon-dent be ordered to recognize and, upon request, bargain ingood faith with the Union as the exclusive representative ofits employees in that unit.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act, and itwill effectuate the policies of the Act for the Board to assertjurisdiction.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.By announcing and granting wage increases, byannouncing and granting improved pay for service recogni-tion,holidays,birthdays, and a sixth consecutive dayworked, and by instituting a dental insurance plan, all toinduce employees to abandon their support for the Union,Respondent has engaged in unfair labor practices withinthe meaning of Section 8(a)(1) of the Act.4.All employees employed by the Respondent in its barand culinary operations at its Crystal Bay, Nevada,operations, excluding all other employees, guards, andsupervisors as defined in the Act, constitute a unit appropri-ate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act.5.At all times material herein, the Union has been theexclusive bargaining representative of the employees in the27The complaint does not allege nor does the General Counsel urge afinding that the other wage and benefit changes were in violation of Sec8(a)(5) of the Act. Therefore, no findings are made in that regard28CfGuerdon Industries, Inc., Armor Mobile Homes Division,218 NLRB658 (1975);N. L. R. V. v Benne Katz, d/b/a Williamsburg Steel Products Co,369 U S 736 (1962);Mosher Steel Company,220 NLRB 336 (1975).aforesaid appropriate unit within the meaning of Section9(a) of the Act.6.By withdrawing recognition-from, the-Union and byrefusing to bargain with the Union, -Respondent hasengaged in unfair labor practices within the meaning ofSection 8(a)(5) of the Act.7.By unilaterally instituting a-dental insurance planwithout notification to, or consultation with, the Union,Respondent has engagedin an unfairlabor practice withinthe meaning of Section 8(aX5) of the Act.8.By the foregoing conduct, Respondent has interferedwith, restrained, and coerced employees in the exercise ofrights guaranteed by Section 7 of the Act, thereby,engagingin unfair labor practices within the meaning of Section8(a)(1) of the Act.9.The aforesaid unfair labor practices affect-commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact,conclusions- of law,and upon the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:-ORDER 29The Respondent, Nevada Lodge, Crystal Bay, Nevada,its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Announcing or granting any wage increase oremployee benefit to induce employees to abandon theirsupport for the Hotel-Motel-Restaurant Employees &Bartenders Union, Local 86, Hotel & Restaurant Employ-ees & Bartenders International Union, AFL-CIO. Nothingcontained in this Order will require or permit Respondenttowithdraw or discontinue any wage increase or otheremployee benefit already granted.(b) Refusing to recognize and bargain in good faith withHotel-Motel-Restaurant Employees & Bartenders Union,Local 86, Hotel & Restaurant Employees &BartendersInternational Union, AFL-CIO, as the exclusiverepresen-tative of its employees in the followingbargaining unit:All employees employed by it in its bar and culinaryoperations at its Crystal Bay, Nevada operations,excluding all other employees, guards, and supervisorsas defined in the Act.(c)Unilaterally instituting any employee benefit withoutbargaining in good faith with said Union.(d) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights guaranteed in Section 7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Recognize and, upon request, bargain in good faithwithHotel-Motel-RestaurantEmployees & BartendersUnion,Local 86, Hotel & Restaurant Employees &Bartenders International Union, AFL-CIO, as the exclu-29 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of theRules and Regulations,be adopted by the Board and become itsfindings, conclusions,and Order,and all objections thereto shall be deemedwaived for all purposes. 380DECISIONSOF NATIONALLABOR RELATIONS BOARDsive representative of its employees in the unit described-above.(b) Post at its Crystal Bay, Nevada, facility copies of theattached notice marked "Appendix." 30 Copies of saidnotice, on forms provided by the Regional Director forRegion 20, after being duly signed by its authorizedrepresentative, shall be posted by it immediately uponreceipt thereof, and be -maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonablesteps shall be taken by it to insure that said noticesare not -altered, defaced, or -covered by any other material.(c)Notify, theRegionalDirector for Region 20, inwriting, within 20 days from the -date of this Order, whatsteps it has taken to comply herewith.30 In the eventthat the Board's Order is enforced by a Judgment of aUnited States Count of Appeals, the wordsui the noticereading "Posted byOrder of the National LaborRelationsBoard" shall read "Posted Pursuantto a judgment- of the United States Court of Appeals Enforcing an Order ofthe National LaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWe hereby notify you that:WE WILL NOT announce or grant any wage increaseor employee benefit to induce employees to abandontheir support for the Hotel-Motel Restaurant Employ-ees & Bartenders Union, Local $6, Hotel-& RestaurantEmployees & Bartenders International Union, AFL-CIO. Nothing contained herein will require or permit ustowithdraw or discontinue any wage increase oremployee benefit already granted.WE WILL NOT-refuse to recognize and bargain in goodfaith with Hotel-Motel-Restaurant Employees & Bar-tenders Union, Local 86, Hotel & Restaurant Employ-ees & Bartenders International Union, AFL-CIO, asthe exclusive representative of our employees in thefollowing bargaining unit:All employees employed by us in our bar andculinary operations at our Crystal Bay, Nevada,operations, excluding all other employees, guards,and supervisors as defined in the Act.WE WILL NOT unilaterally institute- any employeebenefitwithout bargaining in good faith with saidUnion.WE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise oftheir rights guaranteed by Section 7 of theAct:WE WILL recognize. and, upon request, bargain ingood faith with=said Union as the exclusive representa-tive of our employees in that unit.NEVADA LODGE